Citation Nr: 1210215	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for postoperative residuals of lumbar spine injury.

2.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of thoracic spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to December 2001.  This appeal to the Board of Veterans Appeals (Board) arises from a January 2003 rating action that granted service connection for postoperative residuals of lumbar and thoracic spine injuries and assigned initial separate 20% and 10% ratings for lumbar and thoracic spine disabilities, respectively. 

In March 2004, the Board remanded the case for further development by the originating agency.  

In a March 2005 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities from April 2003. 

In an October 2006 rating decision, the RO granted a 100% temporary total rating under the provisions of 38 C.F.R. § 4.30 for postoperative residuals of lumbar spine injury from 23 June through August 2005; a schedular 20% rating was restored from September 2005. 

In July 2007, May 2009 and September 2010, the Board again remanded this case to the RO for further development.  

For the reasons expressed below, the matters on appeal are again being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected lumbar spine and thoracic spine disabilities was conducted in September 2008, almost four years ago, with an addendum provided in October 2008.  Evidence of record indicates that the Veteran's disabilities may have increased since that examination.  
In this regard, the Board notes that during outpatient treatment at the VA Medical Center in Dayton, Ohio in November and December 2009, the Veteran reported worsening and unimproved low back pain.  In May 2010, he reported that he was unable to function without pain medication, and requested a surgical procedure to help relieve back pain.  In July 2010, he received lumbar epidural steroid injections for his low back pain, which provided no benefit.  In September 2010, he received lumbar facet block injections, with improved pain relief.  However, in October 2010, he again reported chronic low back pain, and received bilateral lumbar medial branch block injections, which successfully reduced his pain.  However, in March 2011, the Veteran again presented during VA outpatient treatment with complaints of increased low back pain, and reported that his prescribed pain medications were not helping.  He also reported back spasms during that time.  In April 2011, the Veteran complained of mid and low back pain.  It was noted at that time that his level of pain was not acceptable and that intervention was not effective.

The Board also notes that the September 2008 VA examiner reported that on physical examination of the Veteran, there was no objective evidence of weakness, excess fatigability or incoordination.  However, in the February 2010 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran was experiencing constant back pain, limited range of motion, pain on motion, stiffness, weakness and fatigue.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar and thoracic spine disabilities.

The Board also notes that April 2011 VA outpatient treatment records indicate that the Veteran requested back X-rays, and was informed that he would be contacted the following week with results.  There are no 2011 back X-rays or any corresponding clinical records currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  See 38 C.F.R. § 3.159(c)(2).  The Board further notes that the claims file does not contain any treatment records dated after June 2011.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA medical records dated from April 2011 to the present.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected lumbar spine and thoracic spine disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.


The examiner should determine whether the lumbar spine or thoracic spine disabilities are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine and thoracic spine disabilities and opine as to the severity of any associated neuritis, neuralgia, or paralysis.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


